DETAILED ACTION

Application Status
	Claims 1-11 are pending and have been examined in this application.
	This is the first communication on the merits. 	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities: 
In line 4 of claim 9, “at last one of the…” should read, “at least one of the…”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/791,204 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference application includes all of the structural limitations presented in claim 1 of the instant application. 
Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 16/791,204 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 of the reference application claims all of the structural limitations presented in claim 11 of the instant application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, and 11 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Miller (US 6270150 B1).
With respect to claim 1, Miller discloses: A structure for assembling a vehicle having an axis of elongation, a frame rail (12, Fig. 3A) and a cross member (10) extending from the frame rail, the structure comprising: a conduit (62/64) extending along the axis of elongation of the vehicle; a conveyor ("electrical cables", Col. 2, LL. 24-27) disposed in the conduit; and at least one coupling (18) attaching the conduit with at least one of the frame rail and the cross member.
With respect to claim 2, Miller discloses: A structure as defined in claim 1 wherein the at least one coupling (18, Fig. 3A) includes a pair of opposing retention members (44/46), a base (body of 18) joining the pair of opposing retention members, and a flange (52/54/56) disposed on the conduit (62/64).
With respect to claim 11, Miller discloses: the conveyor includes an electrical conductor ("electrical cables", Col. 2, LL. 24-27)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 6270150 B1) in view of Hosokawa (US 20040154326 A1).
With respect to claim 3, Miller discloses all of the features as set forth above but is silent in teaching: an aperture included with the base and a fastener received by the aperture. Miller instead discloses fastening the coupling to the cross member with member 28. 
Hosokawa discloses a similar structure for assembling a vehicle comprising a conduit (52, Fig. 7) and a coupling (6) wherein the coupling comprises an aperture (through holes in mounting flanges of 6) included with the base (mounting flanges of 6) of the coupling and a fastener (screws; illustrated not numbered) received by the aperture.
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify Miller in view of Hosokawa to have an aperture through the bottom of the body of coupling (Miller; 18) and a fastener through the aperture to directly fasten the coupling to the cross members. The modification would have been obvious because mating apertures and fasteners such as through-holes and bolts are well-known within the art as a solution fastening one component to another and because Hosokawa discloses that it is known to use such fasteners when securing conduits on a vehicle. Such a person would have been motivated to make the modification to strengthen the connection between the coupling and vehicle.
Claims 6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 6270150 B1).
With respect to claims 6 and 8, Miller discloses: a retainer (28) having a holder having opposing limbs (48/50, Fig. 4) and a coupling (18) having a space (44/46) that accepts one of the opposing limbs of the holder. 
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to modify Miller to have the holder with opposing limbs disposed on the coupling and the space that accepts one of the limbs disposed on the retainer to arrive at the claimed invention. Such a modification would have been obvious because it is a mere reversal of parts and would not be expected to affect operation of the device.
With respect to claim 10, Miller discloses: a spring (top surface of 28) included on the holder (48/50, Fig. 4). The holder disclosed by Miller is a pair of tabs that mate with a pair of indentations. As can be seen in Fig. 4, For the tabs to fall into the indentations, they would need to be lifted up slightly to first pass over the raised portions surrounding the indentations. Once the tabs are over the indentations, the top surface of 28 would be free to spring back to its neutral position, with the tabs seated in the indentations. The top surface of 28 can thus be considered a spring. 
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 6270150 B1) in view of Baker (EP 1241053 A2).
With respect to claims 4 and 5, Miller discloses all of the features as set forth above but is silent in teaching: the at least one coupling includes an articulation that interfaces with the conduit, wherein the articulation comprises a ball and socket. 
Baker discloses a similar structure comprising a conduit (22, Fig. 4A) and a coupling (60/64) for coupling the conduit to a vehicle component (26, see Fig. 2), the coupling includes an articulation comprising a ball and socket system (60/64). Miller further discloses that using a ball and socket type coupling allows a vehicle assembler easy and direct access to a wire harness along a variety of paths both before and after insertion of a retainer on a vehicle component (see paragraphs [0002]-[0003]). 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify Miller in view of Baker to have the coupling include an articulation in the form of a ball and socket to arrive at the claimed invention and to better facilitate vehicle assembly as taught by Baker (Baker; paragraphs [0002]-[0003].

Allowable Subject Matter
Claim 7 and 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claims 7 and 9 the closest prior art of record is Miller. Miller discloses: A structure for assembling a vehicle having an axis of elongation, a frame rail (12, Fig. 3A) and a cross member (10) extending from the frame rail, the structure comprising: a conduit (62/64) extending along the axis of elongation of the vehicle; a conveyor ("electrical cables", Col. 2, LL. 24-27) disposed in the conduit; and at least one coupling (18) attaching the conduit with at least one of the frame rail and the cross member as a well a holder having opposing limbs. Miller is silent in teaching: at least one cleat disposed on the holder joining the holder with the frame rail. Modifications to Miller to correct these deficiencies were not found obvious in view of prior art. Such a cleat was not found within the same field of endeavor as the instant application and modifying Miller to arrive at the claimed invention would require substantial modifications to at least, the shape of the holder, the location of the holder, and the shape of the frame rail. 
	With respect to claim 9, Miller does not disclose: at least one ridge disposed on at least one of the opposing limbs of the holder, the at least one ridge disposed on the retainer interfacing with the at least one ridge on at least one of the opposing limbs of the holders. Modifications to Miller to arrive at the claimed invention were not found obvious in view of the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record discloses vehicle structures providing conduits for electrical wires and other vehicle components in general. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Lee whose telephone number is (571)272-6087. The examiner can normally be reached Mon. - Fri. (7:30 - 5:00 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D LEE/Examiner, Art Unit 3616                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614